DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 have been presented for examination. Claims 1 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 1011 in FIG. 10A and 1100 in FIG. 11 are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claims 8 - 14, they are being rejected in view of the OG Notice on Subject Matter Eligibility of Computer Readable Media posted on USPTO’s website on 01/28/2010. It is being reproduced partially below to maintain a clear record:
“The broadest reasonable interpretation of a claim drawn to a computer-readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. The specification does not appear to provide a definition of the computer readable media that would limit the media as being non-transitory only, and leaves the definition open to also cover other types of propagating signals or data carrier waves. Paragraph [00142] recites a computer-readable storage medium, but a computer-readable medium and a computer-readable storage medium are two different things. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. {[]}
Suggestion: It is recommended that the computer readable medium recited in claims 8 - 14 are amended to recite “non-transitory computer readable medium”, as the explanation for a computer-readable storage medium, if amended into the claim to overcome the 101 rejection, does not appear to be sufficient.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “similar” in claim 2 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2 and         recite “sample data from engines that are similar, but distinct, from the engine being simulated”, but it is unclear how distinct the sample data needs to be in order to still be considered similar. The specification does not appear to provide a definition or teaching that can be used to measure a degree, even without a precise numerical measurement. The scope of the term “similar” is unclear, because the scope of the term is not understood when read in light of the specification. The term is unclear and renders the claims vague and indefinite.

Dependent claims 3 and 4 are rejected due to inherited claim deficiencies of claim 2.

Suggested language: Remove the phrase “similar but distinct” and amend the phrase to recite “sample data from engines that are not identical to the engine being simulated”, as recited in paragraph [00150] of the specification. 

The term “similar” in claim 6 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2 and         recite “sensor data from a physical engine similar to, but distinct from, from the engine being simulated”, but it is unclear how distinct the sensor data needs to be in order to still be considered similar. The specification does not appear to provide a definition or teaching that can be used to measure a degree, even without a precise numerical measurement. The scope of the term “similar” is unclear, because the scope of the term is not understood when read in light of the specification. The term is unclear and renders the claims vague and indefinite.

Dependent claim 7 is rejected due to inherited claim deficiencies of claim 6.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 5 and 8 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Afify et al. (“Smart Engine Speed Control System with ECU System Interface”), hereinafter “Afify”, and further in view of Gutjahr et al (“Advanced Modeling and Optimization for Virtual Calibration”), hereinafter “Gutjahr”.

As per claim 1, Afify discloses:
a method comprising receiving simulator input for one or more simulator models corresponding to one or more aspects of an engine (Afify, page 4, right column, lines 5 - 9 discloses an engine speed model in MATLAB used to test a system, with converted input provided, with page 5, left column, lines 6 - 11 adds information including parameters and RPM (revolutions-per-minute) values obtained.)

	While Afify discloses simulation of a PID system, which tunes proportional, integral and differential gains of a controller from any error changes for every input, page 2, left column, lines 5 - 8), the prior art of Afify does not include calibration performed, and thus Afify does not expressly disclose:
simulating, based at least on one or more simulator models operating on the simulator input, operation of the engine; and
generating, based at least on simulator output from simulating operation of the engine, calibration data corresponding to one or more electronically controllable components of the engine.

Gutjahr however discloses:
	simulating, based at least on one or more simulator models operating on the simulator input, operation of the engine (Gutjahr, page 5, left column, lines 4 - 9 discloses the ETAS ASCMO (Advanced Simulation for Calibration Modeling and Optimization) tool, and page 5, right column, lines 4 - 10 discloses creating an engine model with ETAS ASCMO with regards to engine output, calibration parameters, engine speed and load, with FIG. 6 showing the behavior of an engine in ETAS ASCMO.)

generating, based at least on simulator output from simulating operation of the engine, calibration data corresponding to one or more electronically controllable components of the engine (Gutjahr, page 5, right column, lines 10 - 22 discloses calibration parameters with regards to the engine outputs, the parameters including a control valve, page 2, left column, lines 1 - 3 adds calibration of parameters regarding the electronic control unit of an engine.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the simulation input with regards to the PID system of an engine teaching of Afify with the calibration parameters corresponding to a control valve of an engine teaching of Gutjahr. The motivation to do so would have been because Gutjahr discloses the benefit of an easy to use tool environment that makes model-based calibration available to a wide audience of calibration engineers instead of being restricted to modeling experts (Gutjahr, page 9, left column, lines 13 - 17).	

	For claim 2: The combination of Afify and Gutjahr discloses claim 2: The method of claim 1, wherein:
receiving simulator input further comprises receiving vehicle operation data based on non-synthetic data that includes sample data from measuring operation of a physical engine being modeled by the one or more simulator models (Afify, page 1, right column, line 45 through page 2, left column, lines 1 - 3 discloses sensor system (VSS, vehicle speed sensor) obtaining car speed data.)

sample data from engines that are similar, but distinct, from the engine being simulated, or data specified by subject matter experts (Afify, page 1, right column, line 45 through page 2, left column, lines 1 - 3 discloses reference data obtained and compared with the car speed data.)

receiving synthetic data based on a data-driven generation of simulation input (Afify, page 2, left column, lines 12 - 15 adds a system using a GUI to control the simulated car intake/engine system.)

For claim 3: The combination of Afify and Gutjahr discloses claim 3: The method of claim 2, further comprising: 
generating the data-driven simulation input based on combinations of possible simulator inputs, wherein generating the data-driven simulation input is not based on specifications for a given objective for engine operation (Gutjahr, page 2, left column, line 9 through right column, lines 1 - 10 discloses a typical set of engine inputs and outputs, in FIG. 1, and calibration process based on simulation of the behavior of the model, and page 3, left column, lines 1 - 9 adds simulations performed using a model to represent the behavior of an engine of a vehicle regarding calibration.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the simulation input with regards to the PID system of an engine teaching of Afify with the calibration parameters corresponding to a control valve of an engine teaching of Gutjahr, and the additional teaching of a plurality of inputs and outputs regarding calibration of engine modeled and simulated, also found in Gutjahr. The motivation to do so would have been because Gutjahr discloses the benefit of an easy to use tool environment that makes model-based calibration available to a wide audience of calibration engineers instead of being restricted to modeling experts (Gutjahr, page 9, left column, lines 13 - 17).

For claim 4: The combination of Afify and Gutjahr discloses claim 4: The method of clam 2, wherein:
the vehicle operation data includes operation sensor data based on physical operation of the engine and includes operator control inputs based on vehicle controls operated during physical operation of the engine (Afify, page 1, right column, lines 42 - 45 through page 2, left column, lines 1 - 3 discloses collecting data from devices and transmitted, including a speedometer vehicle speed sensor (VSS) and GPS module with regards to the speed of a vehicle, and obtains actual vehicle speed as feedback, interpreted as data obtained and transmitted.)

For claim 5: The combination of Afify and Gutjahr discloses claim 5: The method of claim 1, wherein:
generating the calibration data further comprises: training, based on a learning algorithm operating on the simulator input, simulator output, and one or more target objectives, one or more trained models (Gutjahr, page 3, right column, lines 24 - 29 and page 4, left column, lines 1 - 8 discloses machine learning methods with regards to Gaussian processes in which training data is determined automatically, and an output is predicted based on the inputs, with page 4, left column, lines 18 - 26 adds training data with regards to the output-input relationship with regards to a model, and model fitting based on Gaussian processes.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the simulation input with regards to the PID system of an engine teaching of Afify with the calibration parameters corresponding to a control valve of an engine teaching of Gutjahr, and the additional teaching of machine learning methods and training data with regards to a Gaussian process and a model, also found in Gutjahr. The motivation to do so would have been because Gutjahr discloses the benefit of an easy to use tool environment that makes model-based calibration available to a wide audience of calibration engineers instead of being restricted to modeling experts (Gutjahr, page 9, left column, lines 13 - 17).

For claim 9: The combination of Afify and Gutjahr discloses claim 9: The computer program product of claim 8, wherein receiving simulator input for one or more simulator models corresponding to one or more aspects of an engine comprises:
receiving vehicle operation data based on sample data from operation of a physical engine being modeled by the one or more simulator models (Afify, page 1, right column, line 45 through page 2, left column, lines 1 - 3 discloses sensor system (VSS, vehicle speed sensor) obtaining car speed data.)

 receiving synthetic data based on a data-driven generation of simulation input (Afify, page 2, left column, lines 12 - 15 adds a system using a GUI to control the simulated car intake/engine system.)


As per claims 8, 10, 11, 12, 15, 16, 17, 18 and 19, note the rejections of claim 1, 2, 3, 4, 5, 9 above. The instant claims 8, 10, 11, 12, 15, 16, 17, 18, and 19 recite substantially the same limitations as the above rejected claims 1, 2, 3, 4, 5, 9, and are therefore rejected under the same prior art teachings.


For claim 13: The combination of Afify and Gutjahr discloses claim 13: The method of claim 12, wherein:
the calibration data includes the one or more trained models (Gutjahr, page 3, left column, lines 27 - 29 discloses using training models and optimization algorithms associated with calibration parameters.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the simulation input with regards to the PID system of an engine teaching of Afify with the calibration parameters corresponding to a control valve of an engine teaching of Gutjahr, and the additional teaching of calibration inform with regards to the training models, also found in Gutjahr. The motivation to do so would have been because Gutjahr discloses the benefit of an easy to use tool environment that makes model-based calibration available to a wide audience of calibration engineers instead of being restricted to modeling experts (Gutjahr, page 9, left column, lines 13 - 17).

For claim 14: The combination of Afify and Gutjahr discloses claim 14: The method of claim 13, wherein:
the one or more trained models include a valve control model to control an electronically controllable valve (Gutjahr, page 5, right column, lines 4 - 20 discloses using training data operating points to create an engine model using the ETAS ASCMO (Advanced Simulation for Calibration Modeling and Optimization) tool, with the operating points provide the calibration parameters including injection and ignition timing parameter, a control valve parameter, and fuel pressure parameter.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the simulation input with regards to the PID system of an engine teaching of Afify with the calibration parameters corresponding to a control valve of an engine teaching of Gutjahr, along with the additional teaching of training data for a model and an engine model with valve control data, also found in Gutjahr. The motivation to do so would have been because Gutjahr discloses the benefit of an easy to use tool environment that makes model-based calibration available to a wide audience of calibration engineers instead of being restricted to modeling experts (Gutjahr, page 9, left column, lines 13 - 17).


As per claim 20, note the rejections of claim 13 above. The instant claim 20 recites substantially the same limitations as the above rejected claim 13, and is therefore rejected under the same prior art teachings.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Afify et al. (“Smart Engine Speed Control System with ECU System Interface”), in view of Gutjahr et al (“Advanced Modeling and Optimization for Virtual Calibration”), and further in view of Stewart et al. (U.S. PG Pub 2007/0156363 A1), hereinafter “Stewart”.

For claim 6, the combination of Afify and Gutjahr discloses claim 6: The method of claim 5, wherein:
the calibration data includes the one or more trained models (Gutjahr, page 3, left column, lines 27 - 29 discloses using training models and optimization algorithms associated with calibration parameters.)

The combination of Afify and Gutjahr does not expressly disclose:
wherein the simulator input includes: 
sensor data collected from a physical engine being simulated, sensor data from a physical engine similar to, but distinct from, the engine being simulated, or sensor data from a computing device independent of the engine being simulated that includes driving conditions, environmental conditions, or sensor data from a computing device independent from the vehicle.

Stewart however discloses:
sensor data collected from a physical engine being simulated, sensor data from a physical engine similar to, but distinct from, the engine being simulated, or sensor data from a computing device independent of the engine being simulated that includes driving conditions, environmental conditions, or sensor data from a computing device independent from the vehicle (Stewart, paragraph [0011] discloses using calibration data for an algorithm, with the algorithm receiving engine parameter information as input from a sensor.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the simulation input with regards to the PID system of an engine teaching of Afify and the calibration parameters corresponding to a control valve of an engine teaching of Gutjahr with the sensor data input obtained for calibration performed using an algorithm teaching of Stewart. The motivation to do so would have been because Stewart discloses the benefit of providing a tool to perform steps, including the use of an algorithm that computes engine calibration parameters, resulting in an engine controller that satisfies or allows a tradeoff of performance requirements (Stewart, paragraph [0009]).

For claim 7: The combination of Afify, Gutjahr, and Stewart discloses claim 7: The method of claim 6, wherein:
the one or more trained models include a valve control model to control an electronically controllable valve (Gutjahr, page 5, right column, lines 4 - 20 discloses using training data operating points to create an engine model using the ETAS ASCMO (Advanced Simulation for Calibration Modeling and Optimization) tool, with the operating points provide the calibration parameters including injection and ignition timing parameter, a control valve parameter, and fuel pressure parameter.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the simulation input with regards to the PID system of an engine teaching of Afify and the calibration parameters corresponding to a control valve of an engine teaching of Gutjahr with the sensor data input obtained for calibration performed using an algorithm teaching of Stewart, along with the additional teaching of training data for a model and an engine model with valve control data, also found in Gutjahr. The motivation to do so would have been because Gutjahr discloses the benefit of an easy to use tool environment that makes model-based calibration available to a wide audience of calibration engineers instead of being restricted to modeling experts (Gutjahr, page 9, left column, lines 13 - 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
November 19, 2022